DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the timer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the instant claim is directed to a computer readable storage medium and the specification does not define a computer readable storage medium to exclude non-statutory types of mediums (i.e. signals per se). Therefore, the instant claim could be directed to both statutory types of mediums as well as non-statutory types of mediums (i.e. signals per se). The Examiner notes that adding the term “non-transitory” to the claim would overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US# 2020/0351031 hereinafter referred to as Wu).

Claim 1, Wu discloses a method for transmitting uplink (UL) data by a user equipment (UE) in a wireless communication system (See Wu FIG 1; Summary), the method comprising:
	5upon transmitting the UL data based on a configured grant (CG) configuration related to a Hybrid-ARQ (HARQ) process (See Wu [0004]-[0006] – transmitting UL data based on CG in a HARQ process), starting a first timer related to the HARQ process and a second timer related to the HARQ process (See Wu [0006] – starting first and second timers); and 
	performing retransmission of the UL data based on the HARQ process (See Wu Summary – performing retransmission based on HARQ process), 
	wherein a UL resource on which the retransmission is performed is determined based on 10whether a UL resource of the CG configuration is configured or not between an expiration time point of the first timer and an expiration time point of the second timer (See Wu Summary; [0056]-[0057], [0067] – determining whether there is retransmission to send after expiration of second timer and before expiration of first timer; sending retransmission is determined based on if UL resource is configured or not). 

	RE Claim 2, Wu discloses a method, as set forth in claim 1 above, wherein, based on a first UL resource of the CG configuration being configured between the expiration time point of the first timer and the 15expiration time point of the second timer, the retransmission of the UL data is performed on the first UL resource (See Wu [0065], [0067] – if after retransmission timer expires and there is UL data to be retransmitted, determining if UL resources are configured and if so, performing retransmission using the configured resources). 

	RE Claim 3, Wu discloses a method, as set forth in claim 1 above, wherein, based on the first UL resource of the CG configuration not being configured between the expiration time point of the timer and the 20expiration time point of the second timer (See Wu [0065], [0067] – if after retransmission timer expires and there is UL data to be retransmitted, determining that UL resources are not configured for retransmission), the retransmission of the UL data is performed on a UL resource of the CG configuration configured after the expiration time point of the second timer (See Wu [0065], [0067] – suspending retransmission until resources are available (i.e. after timers expire since if the resources were configured before the timers expired, the retransmission would take place before the timers expired)). 

	RE Claim 4, Wu discloses a method, as set forth in claim 1 above, wherein while the first timer is running, performing 25retransmission of the UL data based on the HARQ process is prohibited (See Wu [0065] – retransmission timer; retransmission performed after retransmission timer expires), and wherein while the second timer is running, performing new transmission of UL data based on the HARQ process is prohibited (See Wu [0041] – CG timer; after CG timer expires transmitting new transmission). 

Claim 5, Wu discloses a method, as set forth in claim 1 above, wherein a time duration between a starting time 30point and the expiration time point of the first timer is shorter than a time duration between a starting time point and the expiration time point of the second timer (See Wu [0006] – when both timers start at the same time, second timer expires before first timer).
 
	RE Claim 6, Wu discloses a user equipment (UE) in a wireless communication system (See Wu FIG 1), the UE comprising: 
	at least one transceiver (See Wu FIG 6); 
	at least one processor (See Wu FIG 6); and 
	5at least one computer memory operably connectable to the at least one processor and storing instructions that (See Wu FIG 6), when executed, cause the at least one processor to perform operations comprising: 
	upon transmitting an uplink (UL) data based on a configured grant (CG) configuration related to a Hybrid-ARQ (HARQ) process (See Wu [0004]-[0006] – transmitting UL data based on CG in a HARQ process), starting a first timer related to the HARQ process and 10a second timer related to the HARQ process (See Wu [0006] – starting first and second timers); and 
	performing retransmission of the UL data based on the HARQ process (See Wu Summary – performing retransmission based on HARQ process), 
	wherein a UL resource on which the retransmission is performed is determined based on whether a UL resource of the CG configuration is configured or not between an expiration time point of the first timer and an expiration time point of the second timer See Wu Summary; [0056]-[0057], [0067] – determining whether there is retransmission to send after expiration of second timer and before expiration of first timer; sending retransmission is determined based on if UL resource is configured or not). 

	RE Claim 7, Wu discloses a UE, as set forth in claim 6 above, wherein, based on a first UL resource of the CG configuration being configured between the expiration time point of the first timer and the expiration time point of the second timer, the retransmission of the UL data is performed on the first UL resource (See Wu [0065], [0067] – if after retransmission timer expires and there is UL data to be retransmitted, determining if UL resources are configured and if so, performing retransmission using the configured resources). 

	RE Claim 8, Wu discloses a UE, as set forth in claim 6 above, wherein, based on the first UL resource of the CG configuration not being configured between the expiration time point of the first timer and the expiration time point of the second timer (See Wu [0065], [0067] – if after retransmission timer expires and there is UL data to be retransmitted, determining that UL resources are not configured for retransmission), the retransmission of the UL data is performed on a UL resource of the CG configuration configured after the expiration time point of the second 25timer (See Wu [0065], [0067] – suspending retransmission until resources are available (i.e. after timers expire since if the resources were configured before the timers expired, the retransmission would take place before the timers expired)). 

	RE Claim 9, Wu discloses a UE, as set forth in claim 6 above, wherein while the first timer is running, performing retransmission of the UL data based on the HARQ process is prohibited (See Wu [0065] – retransmission timer; retransmission performed after retransmission timer expires), and wherein while the second timer is running, performing new transmission of UL data 30based on the HARQ process is prohibited (See Wu [0041] – CG timer; after CG timer expires transmitting new transmission). 

	RE Claim 10, Wu discloses a UE, as set forth in claim 6 above, wherein a time duration between a starting time point and the expiration time point of the first timer is shorter than a time duration between a starting time point and the expiration time point of the second timer (See Wu [0006] – when both timers start at the same time, second timer expires before first timer). 

	RE Claim 11, Wu discloses 5an apparatus for a user equipment (UE) (See Wu FIG 1), the apparatus comprising: 
	at least one processor (See Wu FIG 6); and 
	at least one computer memory operably connectable to the at least one processor and storing instructions that (See Wu FIG 6), when executed, cause the at least one processor to perform operations comprising: 
	10upon transmitting an uplink (UL) data based on a configured grant (CG) configuration related to a Hybrid-ARQ (HARQ) process (See Wu [0004]-[0006] – transmitting UL data based on CG in a HARQ process), starting a first timer related to the HARQ process and a second timer related to the HARQ process (See Wu [0006] – starting first and second timers); and 
	performing retransmission of the UL data based on the HARQ process  (See Wu Summary – performing retransmission based on HARQ process), 
	wherein a UL resource on which the retransmission is performed is determined based on 15whether a UL resource of the CG configuration is configured or not between an expiration time point of the first timer and an expiration time point of the second timer (See Wu Summary; [0056]-[0057], [0067] – determining whether there is retransmission to send after expiration of second timer and before expiration of first timer; sending retransmission is determined based on if UL resource is configured or not). 

	RE Claim 12, Wu discloses a computer readable storage medium storing at least one computer program comprising instructions that, when executed by at least one processor (See Wu FIGs 1, 6), cause the at least one 20processor to perform operations for a user equipment (UE), the operations comprising: 
	upon transmitting an uplink (UL) data based on a configured grant (CG) configuration related to a Hybrid-ARQ (HARQ) process (See Wu [0004]-[0006] – transmitting UL data based on CG in a HARQ process), starting a first timer related to the HARQ process and a second timer related to the HARQ process (See Wu [0006] – starting first and second timers); and 
See Wu Summary – performing retransmission based on HARQ process), 
	25wherein a UL resource on which the retransmission is performed is determined based on whether a UL resource of the CG configuration is configured or not between an expiration time point of the first timer and an expiration time point of the second timer (See Wu Summary; [0056]-[0057], [0067] – determining whether there is retransmission to send after expiration of second timer and before expiration of first timer; sending retransmission is determined based on if UL resource is configured or not).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVE R YOUNG/Primary Examiner, Art Unit 2477